1

2

3

4

5

6                                UNITED STATES DISTRICT COURT
7                                       DISTRICT OF NEVADA
8                                                  ***
9     STEVEN BRAUNSTEIN,                               Case No. 2:19-cv-00327-RFB-CWH
10                     Petitioner,                                   ORDER
             v.
11
      DWIGHT NEVEN, et al.,
12
                     Respondents.
13

14          Petitioner Steven Braunstein has submitted a petition for a writ of habeas corpus

15   (ECF No. 1).

16          Petitioner challenged the same amended judgment of conviction in at least three

17   previous actions filed in this court: 3:11-cv-00587-LRH-WGC; 3:13-CV-00666-MMD-

18   WGC; 2:14-cv-00853-JCM-VCF; and 2:15-cv-000947-RFB-NJK. In the first action listed,

19   this court dismissed the habeas petition because all of the claims were procedurally

20   defaulted. The second, third and fourth habeas petitions listed here were, therefore,

21   second or successive habeas corpus petitions. Henderson v. Lampert, 396 F.3d 1049,

22   1053 (9th Cir. 2005). Petitioner was required to obtain authorization from the court of

23   appeals before he could proceed with a second or successive petition. 28 U.S.C. §

24   2244(b)(3). This court dismissed both petitions because petitioner did not have such

25   authorization. Petitioner again lacks such authorization here, and this petition shall also

26   be dismissed with prejudice as second and successive.

27          Reasonable jurists would not find this conclusion to be debatable or wrong, and

28   the court twill not issue a certificate of appealability.
1
           IT IS THEREFORE ORDERED that the Clerk shall DETACH and FILE the petition
2
     (ECF No. 1-1).
3
           IT IS FURTHER ORDERED that the petition is DISMISSED with prejudice as a
4
     successive petition.
5
           IT IS FURTHER ORDERED that a certificate of appealability is DENIED.
6
           IT IS FURTHER ORDERED that the Clerk shall ENTER JUDGMENT accordingly
7
     and close this case.
8

9
10

11         DATED: February 27, 2019.
12

13                                               RICHARD F. BOULWARE, II
                                                 UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                             2
